Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over either of Lam et al. or Chetverin et al., in view of Church et al. (US 2017/0159136).

Lam et al. discloses a system comprising: reaction reagents including LAMP reagents and a polymer gel; a chamber; an incubator; a slide; a fluorescent marker; and a camera (see pages 539-545, especially sections 2, 3, and 5, and Figs. 2 and 4-6).
Chetverin et al. discloses a system comprising: reaction reagents including LAMP reagents and a polymer gel; a chamber; an incubator; a slide; a fluorescent marker; and a camera, as well as the use of a dye-quencher combination for detection purposes (see paragraphs 0006, 0011-0013, 0017-0032, 0050, 0052-0053, 0055, 0061-0065, 0070-0080, 0090, 0092, and Examples 1 and 2 on pages 17-18).  Further, in paragraph 0111, Chetverin discloses that assays may be optimized by increasing length of amplified DNA, and using denser gels with a higher monomer concentration and a higher percentage of cross-links.
Neither Lam et al. nor Chetverin et al. disclose the exact 'wherein crosslinking' language of amended claim 19.
In paragraph 0075, Church et al. discloses the use of a porous matrix such as a gel for nucleic acid amplification, and that such a matrix is made using a suitable polymer-crosslinker ratio to control the crosslinking density.  Additional control over the molecular sieve size and density is achieved by adding additional crosslinkers.  The nucleic acids are readily accessed by reagents such as probes and primers.
gel crosslinking/density was a known-important reaction parameter in gel-based nucleic acid amplification, as disclosed by Church et al.  As well established in U.S. patent practice, routine optimization of known-important reaction parameters does not confer unobviousness (M.P.E.P. 2144.05).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed system.

CONCLUSION

4.	No claims are free of the prior art.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/14/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637